DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 3/13/2019 in which Applicant lists claims 4, 6, 8, 10-11 and 14 as being original, claims 1-3, 5, 7, 9, 12-13 and 15-16 as being currently amended, and claim 17 as being new. It is interpreted by the examiner that claims 1-17 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 3/13/2019, 8/27/2019, 5/20/2020 were considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the three “1” in figure 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 7, wherein a retarder (singular) is disposed at a position wherein the pair of light waves pass through the retarder, an absolute value difference between the retardation experienced by each of the light waves passing through the retarder is λ/2, and a polarizer disposed sequentially after the polarization conversion element including said limitations (as set forth in the combination of claims 1, 3 and 7); 
the limitations of claim 8, wherein a retarder (singular) is disposed at a position wherein the pair of light waves pass through the retarder (claim 7), an absolute value difference between the retardation experienced by each of the light waves passing through the retarder is λ/2 (claim 7) yet the retarder is comprised of a λ/2 plate and a λ/4 plate, and a polarizer disposed sequentially after the polarization conversion element including said limitations (as set forth in the combination of claims 1, 3, 7 and 8); 
the limitations of claim 9, wherein a retarder (singular) is disposed at a position wherein the pair of light waves pass through the retarder, the retardation experienced by each of the light waves passing through the retarder is equal, and a polarizer 
the limitations of claim 12, as no embodiments show a further retardation plate disposed at a position after light is transmitted through the polarizer along the first direction;
the limitations of claim 13;
the limitations of claim 14, as no embodiments show a further λ/2 plate and a λ/4 plate disposed at a position after light is transmitted through the polarizer along the first direction;
the limitations of claim 15, as no embodiments show a telescope present at a position where light may be incident on the telescope before being incident on the polarization conversion element;
the limitations of claim 16, as no embodiments show a light-path control element after the polarizer along the forward direction; and 
the limitations of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the polarization conversion element comprising a polarization splitter, and prism or reflective plate, and a retarder, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA Each disclosed embodiment includes a polarization splitter, reflective plate, and a retarder as part of the polarization conversion element such that incident light may be split into two beams and propagated in the first and second directions parallel to the forward direction (figs. 3-5, claim 1).
Claims 2-17 are rejected for inheriting the same deficiencies of the claims from which they depend.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements, and/or omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted elements/structural cooperative relationships are: how a/the retarder may be disposed at a position where the pair of vertically polarized light wave pass through the retarder, and have an absolute value of a difference between a first phase retardation value when any one of the pair of vertically polarized light waves passes through the retarder 
Further, claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements, and/or omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted elements/structural cooperative relationships are: how a/the retarder may be disposed at a position where the pair of vertically polarized light wave pass through the retarder, and have an absolute value of a difference between a first phase retardation value when any one of the pair of vertically polarized light waves passes through the retarder and a second phase retardation value when the other one of the pair of vertically polarized light waves passes through the retarder is λ/2, wherein the retarder comprises only a λ/2 plate and a λ/4 plate. Claim 7 states that the pair of polarized light waves passes through the retarder. However, it is not clear from claim 8 that if the retarder is comprised of a λ/2 plate and a λ/4 plate, if both light waves of the pair of light waves would each pass through the λ/2 plate and the λ/4 plate. Additionally, no structure is set 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, U.S. Patent Number 6,188,520 B1 (hereafter Huang) in view of Schuck et al., U.S. Patent Number 7,905,602 B2 (hereafter Schuck).
Regarding claim 1, as best understood, Huang discloses an optical isolation device comprising at least one optical isolation element,
wherein the optical isolation element comprises a polarization conversion element and a polarizer, which are sequentially disposed (see at least figure 5, elements 142, 143 and 170; figure 6, elements 144, 145 and 170; figure 7, elements 302, 352 and 370; or figure 8, elements 412 and 450),
wherein the polarization conversion element converts unpolarized light incident in a first direction on the polarization conversion element into linearly polarized light and outputs the linearly polarized light from the polarization conversion element in a second direction (see at least figure 5, elements 142, 143 and 176; figure 6, elements 144, 145 and 176; figure 7, elements 302, 352 and 316; or figure 8, elements 420, 412, 450 and 422),
wherein the polarizer is an linear polarizer having a transmission axis in one direction and a blocking axis formed in a direction perpendicular to the transmission axis (see at least element 170 and column 2, lines 8-29; column 2, line 61 through column 4, line 9; element 370 and column 5, lines 43-50; and element 450), and
wherein the transmission axis is formed in a direction parallel to the second direction (see at least figure 5, elements 177 and 178; figure 6, elements 188 and 238; figure 7, element 340; or figure 8, elements 420 and 422),

wherein the first and second directions are parallel to the forward direction (see at least figure 5, elements 177 and 178; figure 6, elements 188 and 238; figure 7, element 340; or figure 8, elements 420 and 422).
Huang does not specifically disclose that the polarizer is an absorbing polarizer.
However, Schuck teaches an optical device including an input telescope/light-path control element (see at least figures 1, 2, 3, 6, 7 and/or 8, elements 10, 122, 222, and/or 722), an output telescope/light-path control element (see at least figures 3, 4, 5, 6, 7 and/or 8, elements 232, 234, 340, 440, 540, 640 and/or 740), a polarization conversion element including a polarizing beam splitter (see at least figures 2, 3, 4, 5, 6, 7 and/or 8, elements 112, 212, 312, 412 and/or 712), a retarder (see at least figures 2, 3, 6, 7 and/or 8, elements 114, 214, 514, 648 and/or 714) and a reflective plate (see at least figures 2, 3, 4, 5, 6, 7 and/or 8, elements 116, 216, 316, 516, 616 and/or 716), and that it is known to block linearly polarized light either through absorption or reflection (see at least column 1, lines 41-44).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the optical device of Huang to include the teachings of Schuck so that the polarizer is an absorbing linear polarizer having a transmission axis in one direction and an absorption axis in a direction perpendicular to the transmission axis, for the purpose of using a known type of polarizer to achieve the 
Regarding claim 2, as best understood, Huang in view of Schuck is interpreted to disclose a transmittance of the light incident in the forward direction is more than 50% (see at least figure 6 of Huang wherein a majority of the incident light beam 176 is converted to S polarized light (194, 202, 222, 232) and output as S polarized light (212, 188, 242, 238)), but does not explicitly disclose that the isolation ratio (IR) is 3 dB or more as defined by Equation 1.
However, Huang further discloses a plurality of isolation optical elements as claimed, and all of the other required structure set forth in claim 1 (see at least figure 5 of Huang wherein elements 142, 143, 162 and 170 make up a first optical isolation element as claimed; elements 144, 145, 164 and 170 make up a second optical isolation element as claimed; and elements 146, 147, 166 and 170 make up a third optical isolation element as claimed).
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the isolation ration (IR) be 3 dB or more, as defined by Equation 1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have an isolation ration of 3 dB or more for the purpose of obtaining an output light beam having a high degree of a desired polarization. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
Regarding claim 3, as best understood, Huang in view of Schuck discloses the limitations of claim 1, and that the polarization conversion element comprises a polarization splitter for splitting the incident light into a pair of vertically polarized light waves (see Huang at least figure 5, element 142, 144 or 146; figure 6, element 146; figure 7, element 302; or figure 8, element 412, 414 or 416), and a retarder (see Huang at least figure 5, element 162, 164 or 166; figure 6, element 164; figure 7, element 330; or figure 8, element 440).
Regarding claim 4, as best understood, Huang in view of Schuck discloses the limitations of claim 3, and that the polarization splitter is a polarizing beam splitter (see at least PBS throughout the disclosure of Huang), a wire grid polarizer, a dual brightness enhancement film or a cholesteric liquid crystal film.
Regarding claim 5, as best understood, Huang in view of Schuck discloses the limitations of claim 3, and that the retarder is disposed at a position where any one of the pair of vertically polarized light waves passes through the retarder and the other one of the pair of vertically polarized light waves does not pass through the retarder (see at least figures 5-8 of Huang).
Regarding claim 6, as best understood, Huang in view of Schuck discloses the limitations of claim 5, and that the retarder is a λ/2 plate (see Huang at least figure 5, element 162, 164 or 166; figure 6, element 164; figure 7, element 330; or figure 8, element 440).
Regarding claim 7, as best understood, Huang in view of Schuck discloses the limitations of claim 3, and that the retarder is disposed at a position where the pair of vertically polarized light waves passes through the retarder, and an absolute value of 
Regarding claim 9, as best understood, Huang in view of Schuck discloses the limitations of claim 3, and that the retarder is disposed at a position where the pair of vertically polarized light waves passes through the retarder, and an absolute value of a difference between a first phase retardation value when any one of the pair of vertically polarized light waves passes through the retarder and a second phase retardation value when the other one of the pair of vertically polarized light waves passes through the retarder are equal (see at least figure 5 of Huang wherein an absolute value of a difference between a first phase retardation value of the beam that passes through element 142 and 162, and a second phase retardation value of the beam that passes through element 144 and 164 are equal).
Regarding claim 11
Regarding claim 15, as best understood, Huang in view of Schuck discloses the limitations of claim 1, and Schuck further discloses a telescope present at a position where light traveling in the forward direction is incident on the telescope before being incident on the polarization conversion element (see at least figures 1, 2, 3, 6, 7 and/or 8, elements 10, 122, 222, and/or 722 of Schuck).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the optical device of Huang to include the further teachings of Schuck so that the optical device includes a telescope present at a position where light traveling in the forward direction is incident on the telescope before being incident on the polarization conversion element, for the purpose of controlling the propagation direction/characteristics of the light while having a reasonable expectation for success.
Regarding claim 16, as best understood, Huang in view of Schuck discloses the limitations of claim 1, and Schuck further discloses a light-path control element for controlling the traveling direction of light outputting the polarizer along the forward direction (see at least figures 3, 4, 5, 6, 7 and/or 8, elements 232, 234, 340, 440, 540, 640 and/or 740 of Schuck).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the optical device of Huang to include the further teachings of Schuck so that the optical device includes a light-path control element for controlling the traveling direction of light outputting the polarizer along the forward direction, for the purpose of controlling the propagation direction/characteristics of the light while having a reasonable expectation for success.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, U.S. Patent Number 6,188,520 B1 (hereafter Huang) in view of Schuck et al., U.S. Patent Number 7,905,602 B2 (hereafter Schuck) as applied to claims 1, 3 and 9 above, and further in view of Lyubarsky et al., U.S. Patent Application Publication Number 2016/0119595 A1 (hereafter Lyubarsky).
Regarding claim 10, as best understood, Huang in view of Schuck does not specifically disclose that the retarder comprises a λ/4 plate.
However, Lyubarsky teaches an optical device including an input telescope/light-path control element (see at least element 106 of Lyubarsky), an output telescope/light-path control element (see at least element 150 of Lyubarsky), a polarization conversion element including a polarizing beam splitter (see at least element 114 and paragraph [0024] of Lyubarsky), a retarder (see at least figures 1 and/or 4, elements 110, 111, 118, 119 and 418 of Lyubarsky) and a reflective plate (see at least element 116 of Lyubarsky), and that the polarization state of light may be changed by passing light through a retarder, such as a λ/4 plate, a λ/2 plate, and that two λ/4 plates equal a λ/2 plate (see at least figures 1 and 4, elements 110, 111, 118, 119 and 418 of Lyubarsky, wherein P-polarized light that passes through both the 110 and 111 λ/4 plates is converted to S-polarized light, the S-polarized light that passes through both the 118 and 119 λ/4 plates is converted to P-polarized light, and S-polarized light that passes through the single λ/2 plate 418 is converted to P-polarized light).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the optical device of Huang and Schuck to include the teachings of Lyubarsky so that the retarder may comprise a λ/4 plate, for the .

Claims 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, U.S. Patent Number 6,188,520 B1 (hereafter Huang) in view of Schuck et al., U.S. Patent Number 7,905,602 B2 (hereafter Schuck) as applied to claim 1 above, and further in view of Schuck et al., U.S. Patent Number 8,757,806 B2 (hereafter Schuck’806).
Regarding claims 12-13, as best understood, Huang in view of Schuck does not specifically disclose a phase retardation plate at a position where light transmitted through the polarizer along the first direction can enter; or that the phase retardation plate is disposed such that its slow axis forms an angle in a range of 40 degrees to 50 degrees with the transmission axis of the polarizer.
However, Schuck’806 teaches an optical device wherein a phase retardation plate is used to control an output polarization state (see at least figures 3 or 5, element 332 or 532 of Schuck’806), or wherein a polarizer followed by a phase retardation plate is used to control an output polarization state (see at least figure 6, elements 640 and 632 of Schuck’806), and phase retardation plate is disposed such that its slow axis forms an angle in a range of 40 degrees to 50 degrees with the transmission axis of the polarizer (see at least column 7, line 58 through column 8, line 3 of Schuck’806).


Regarding claim 17, as best understood, Huang in view of Schuck and Schuck’806 does not specifically disclose that the phase retardation plate is disposed such that its slow axis forms an angle in a range of 130 degrees to 140 degrees with the transmission axis of the polarizer.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the phase retardation plate be disposed such that its slow axis forms an angle in a range of 130 degrees to 140 degrees with the transmission axis of the polarizer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have the phase retardation plate be disposed such that its slow axis forms an angle in a range of 130 degrees to 140 degrees with the transmission axis of the polarizer, for the purpose In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Bitauld, US 9,967,037 B2 discloses an optical transmission device including polarizing beam splitters, and a combination of λ/4 plates and λ/2 plates for propagating light at desired polarization states.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        4/6/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872